Accordingly, it is ORDERED that by March 23, 2020, both parties shall inform the Court of any
motions in limine they are withdrawing.

   III.     Daubert Order

        On February 19, 2020, the Court granted in part and denied in part the parties’ respective
Daubert motions to exclude the testimony of their respective experts. ECF No. 281. Plaintiff
seeks to “reserve[] the right to seek reconsideration of any of the Court’s Daubert rulings to the
extent they were predicated on the need to avoid juror confusion or prejudice or on any other
ground obviated by a bench trial.” Pl. Ltr. at 2.

         When a case is to be tried to the court, it may, in its discretion, defer judgment on Daubert
motions until trial. See, e.g., Am. Railcar Indus., Inc. v. Gyansys, Inc., No. 14 Civ. 8533, 2017 WL
11501880, at *1 (S.D.N.Y. May 8, 2017) (deciding to defer ruling on Daubert motions until after
the presentation of evidence); Tiffany (NJ) Inc. v. eBay, Inc., 576 F. Supp. 2d 457, 458 n.1
(S.D.N.Y. 2007) (“In the context of a bench trial where there is not a concern for juror confusion or
potential prejudice, the court has considerable discretion in admitting the proffered testimony at the
trial and then deciding after the evidence is presented whether it deserves to be credited by meeting
the requirements of Daubert and its progeny.”). The Court adheres to its decision and shall not
revisit its Daubert rulings. See Sparta Commercial Servs., Inc. v. DZ Bank, 680 F. App’x 17, 20
(2d Cir. 2017) (holding that the district court was within its discretion in precluding expert
testimony from testifying at bench trial).

   IV.      Conclusion

       Accordingly, it is ORDERED that by March 23, 2020, the parties shall: (1) inform the
Court of any motions in limine that they wish to withdraw and (2) identify any matters the parties
wish to raise with the Court concerning the conduct of a bench trial.

          SO ORDERED.

Dated: March 13, 2020
       New York, New York




                                                   2
